Name: Council Decision (CFSP) 2018/908 of 25 June 2018 extending the mandate of the European Union Special Representative in Bosnia and Herzegovina
 Type: Decision
 Subject Matter: international affairs;  Europe
 Date Published: 2018-06-26

 26.6.2018 EN Official Journal of the European Union L 161/32 COUNCIL DECISION (CFSP) 2018/908 of 25 June 2018 extending the mandate of the European Union Special Representative in Bosnia and Herzegovina THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 33 and Article 31(2) thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 19 January 2015, the Council adopted Decision (CFSP) 2015/77 (1) appointing Mr Lars-Gunnar WIGEMARK as the European Union Special Representative (EUSR) in Bosnia and Herzegovina. The EUSR's mandate is to expire on 30 June 2018. (2) The EUSR's mandate should be extended for a further period of 14 months. (3) The EUSR will implement the mandate in the context of a situation which may deteriorate and could impede the achievement of the objectives of the Union's external action as set out in Article 21 of the Treaty, HAS ADOPTED THIS DECISION: Article 1 European Union Special Representative The mandate of Lars-Gunnar WIGEMARK as the EUSR in Bosnia and Herzegovina is extended until 31 August 2019. The Council may decide that the mandate of the EUSR be terminated earlier, based on an assessment by the Political and Security Committee (PSC) and a proposal from the High Representative of the Union for Foreign Affairs and Security Policy (HR). Article 2 Policy objectives 1. The EUSR's mandate shall be based on the following policy objectives of the Union in Bosnia and Herzegovina (BiH): (a) continuing progress in the Stabilisation and Association Process; (b) ensuring a stable, viable, peaceful, multi-ethnic and united BiH that cooperates peacefully with its neighbours; and (c) ensuring that BiH is irreversibly on track towards EU membership. 2. The EU will also continue to support the implementation of the General Framework Agreement for Peace in BiH. Article 3 Mandate In order to achieve the policy objectives, the EUSR's mandate shall be to: (a) offer the Union's advice and facilitate the political process, in particular with the promotion of dialogue between the different levels of government; (b) ensure consistency and coherence of Union action; (c) facilitate progress on political, economic and Union priorities, in particular by encouraging further work on the coordination mechanism on Union matters and the continued implementation of the Reform Agenda; (d) support domestic efforts in line with European standards to ensure that election results can be implemented; (e) monitor and advise the executive and legislative authorities at all levels of government in BiH, and liaise with the authorities and political parties in BiH; (f) ensure the implementation of the Union's efforts in the whole range of activities in the field of the rule of law and the security sector reform, promote overall Union coordination of, and give local political direction to, Union efforts in tackling organised crime, corruption and terrorism and, in that context, provide the HR and the Commission with assessments and advice as necessary; (g) provide support for a reinforced and more effective interface between criminal justice and the police in BiH, as well as for initiatives which aim to strengthen the efficiency and impartiality of the judicial institutions, in particular the Structured Dialogue on Justice; (h) without prejudice to the military chain of command, offer the EU Force Commander political guidance on military issues with a local political dimension, in particular concerning sensitive operations, and on relations with local authorities and with the local media; consult with the EU Force Commander before taking political action that may have an impact on the security situation and coordinate regarding coherent messages to local authorities and other international organisations; contribute to the consultations on the Strategic Review of EUFOR/ALTHEA; (i) coordinate and implement the Union's communication efforts on Union issues towards the public in BiH; (j) promote the process of Union integration through targeted public diplomacy and Union outreach activities designed to ensure a broader understanding and support among the BiH public on Union-related matters, including by means of engagement of local civil society actors; (k) contribute to the development and consolidation of respect for human rights and fundamental freedoms in BiH, in accordance with the EU human rights policy and EU Guidelines on Human Rights; (l) engage with relevant BiH authorities with regard to their full cooperation with the International Residual Mechanism for Criminal Tribunals; (m) in line with the Union integration process, advise, assist, facilitate and monitor political dialogue on the necessary constitutional and relevant legislative changes; (n) maintain close contacts and close consultations with the High Representative in BiH and other relevant international organisations working in the country; in that context, inform the Council about discussions on the ground regarding the international presence in the country, including the Office of the High Representative; (o) provide advice to the HR as necessary concerning natural or legal persons on whom restrictive measures could be imposed in view of the situation in BiH; (p) without prejudice to the applicable chains of command, help to ensure that all Union instruments in the field are applied coherently to attain the Union's policy objectives. Article 4 Implementation of the mandate 1. The EUSR shall be responsible for the implementation of the mandate, acting under the authority of the HR. 2. The PSC shall maintain a privileged link with the EUSR and shall be the EUSR's primary point of contact with the Council. The PSC shall provide the EUSR with strategic guidance and political direction within the framework of the mandate, without prejudice to the powers of the HR. 3. The EUSR shall work in close coordination with the European External Action Service (EEAS) and the relevant departments thereof. Article 5 Financing 1. The financial reference amount intended to cover the expenditure related to the EUSR's mandate for the period from 1 July 2018 to 31 August 2019 shall be EUR 7 521 937. 2. The expenditure shall be managed in accordance with the procedures and rules applicable to the general budget of the Union. Participation of natural and legal persons in the award of procurement contracts by the EUSR shall be open without limitations. Furthermore, no rule of origin for the goods purchased by the EUSR shall apply. 3. The management of the expenditure shall be subject to a contract between the EUSR and the Commission. The EUSR shall be accountable to the Commission for all expenditure. Article 6 Constitution and composition of the team 1. Within the limits of the EUSR's mandate and the corresponding financial means made available, the EUSR shall be responsible for constituting a team. The team shall include the expertise on specific policy issues as required by the mandate. The EUSR shall keep the Council and the Commission promptly informed of the composition of the team. 2. Member States, institutions of the Union and the EEAS may propose the secondment of staff to work with the EUSR. The salary of such seconded personnel shall be covered by the Member State, the institution of the Union concerned or the EEAS, respectively. Experts seconded by Member States to the institutions of the Union or the EEAS may also be posted to work with the EUSR. International contracted staff shall have the nationality of a Member State. 3. All seconded personnel shall remain under the administrative authority of the sending Member State, the sending institution of the Union or the EEAS and shall carry out their duties and act in the interest of the EUSR's mandate. Article 7 Privileges and immunities of the EUSR and the EUSR's staff The privileges, immunities and further guarantees necessary for the completion and smooth functioning of the EUSR's mission and the members of the EUSR's staff shall be agreed with the host parties, as appropriate. Member States and the EEAS shall grant all necessary support to such effect. Article 8 Security of EU classified information The EUSR and the members of the EUSR's team shall respect the security principles and minimum standards established by Council Decision 2013/488/EU (2). Article 9 Access to information and logistical support 1. Member States, the Commission and the General Secretariat of the Council shall ensure that the EUSR is given access to any relevant information. 2. The Union delegation and/or Member States, as appropriate, shall provide logistical support in the region. Article 10 Security In accordance with the Union's policy on the security of personnel deployed outside the Union in an operational capacity under Title V of the Treaty, the EUSR shall take all reasonably practicable measures, in accordance with the EUSR's mandate and the security situation in the area of responsibility, for the security of all personnel under the EUSR's direct authority, in particular by: (a) establishing a specific security plan based on guidance from the EEAS, including specific physical, organisational and procedural security measures, governing the management of the secure movement of personnel to, and within, the area of responsibility, as well as management of security incidents and providing for a contingency and evacuation plan; (b) ensuring that all personnel deployed outside the Union are covered by high-risk insurance, as required by the conditions in the area of responsibility; (c) ensuring that all members of the EUSR's team to be deployed outside the Union, including locally contracted personnel, have received appropriate security training before or upon arriving in the area of responsibility, based on the risk ratings assigned to that area by the EEAS; (d) ensuring that all agreed recommendations made following regular security assessments are implemented and providing the Council, the HR and the Commission with written reports on their implementation and on other security issues within the framework of the progress report and the report on the implementation of the mandate. Article 11 Reporting The EUSR shall regularly provide the HR and the PSC with reports. The EUSR shall also report to Council working parties as necessary. Regular reports shall be circulated through the COREU network. The EUSR may provide the Foreign Affairs Council with reports. In accordance with Article 36 of the Treaty, the EUSR may be involved in briefing the European Parliament. Article 12 Coordination 1. The EUSR shall contribute to the unity, consistency and effectiveness of the Union's action and shall help ensure that all Union instruments and Member States' actions are engaged consistently, to attain the Union's policy objectives. Liaison with Member States shall be sought where appropriate. The activities of the EUSR shall be coordinated with those of the Commission, as well as those of other EUSRs active in the region, as appropriate. The EUSR shall provide regular briefings to Member States' missions and Union delegations. 2. In the field, close liaison shall be maintained with the Heads of Union delegations in the region and Member States' Heads of Mission. They shall make every effort to assist the EUSR in the implementation of the mandate. The EUSR shall also liaise with international and regional actors in the field, and in particular maintain close coordination with the High Representative in BiH. 3. In support of Union crisis management operations, the EUSR, with other Union actors present in the field, shall improve the dissemination and sharing of information by those Union actors with a view to achieving a high degree of common situation awareness and assessment. Article 13 Assistance in relation to claims The EUSR and the EUSR's staff shall assist in providing elements to respond to any claims and obligations arising from the mandates of the previous EUSRs in BiH, and shall provide administrative assistance and access to relevant files for such purposes. Article 14 Review The implementation of this Decision and its consistency with other contributions from the Union to the region shall be kept under regular review. The EUSR shall present the Council, the HR and the Commission with a progress report by 31 October 2018 and a comprehensive mandate implementation report by 31 May 2019. Article 15 Entry into force This Decision shall enter into force on the date of its adoption. Done at Luxembourg, 25 June 2018. For the Council The President F. MOGHERINI (1) Council Decision (CFSP) 2015/77 of 19 January 2015 appointing the European Union Special Representative in Bosnia and Herzegovina (OJ L 13, 20.1.2015, p. 7). (2) Council Decision 2013/488/EU of 23 September 2013 on the security rules for protecting EU classified information (OJ L 274, 15.10.2013, p. 1).